 



Exhibit 10.17
THE NORTH AMERICAN COAL CORPORATION
VALUE APPRECIATION PLAN FOR
YEARS 2006 TO 2015
(AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2008)

1.   PURPOSE OF THE PLAN

     The purpose of this Value Appreciation Plan for Years 2006 to 2015 (“VAP”
or the “Plan”) is to further the long-term profits and growth of The North
American Coal Corporation (the “Company”) by offering long-term incentive to
those officers and key management employees of the Company and its Subsidiaries
(the “Employers”) who will be in a position to make significant contributions to
such profits or growth. This incentive compensation is in addition to annual
compensation and is intended to reflect growth in the value of the Company.

2.   CODE SECTION 409A

     All amounts payable under the Plan are subject to the provisions of Code
Section 409A. It is intended that the compensation arrangements under the Plan
fully comply with the requirements of Code Section 409A. The Plan shall be
interpreted and administered in a manner to give effect to such intent.
Notwithstanding the foregoing, the Employers do not guarantee any particular tax
result to Participants or others with respect to the amounts deferred or payable
hereunder, including tax treatment under Code Section 409A.

3.   DEFINITIONS

  (a)   “Account” means the account established in accordance with Section 8
hereof to reflect the Participant’s interest under the Plan.     (b)   “Award”
means an award of a VAP Amount under the provisions of the Plan.     (c)  
“Change in Control” shall mean the occurrence of an event described in Exhibit B
hereto; provided that such occurrence occurs on or after January 1, 2008 and

 



--------------------------------------------------------------------------------



 



      meets the requirements of Treasury Regulation Section 1.409A-3(i)(5) or
any successor or replacement thereto..

  (d)   “Committee” shall mean the Compensation Committee of the Company’s Board
of Directors or any other committee appointed by the Company’s Board of
Directors to administer the Plan in accordance with Section 4.     (e)  
“Current Projects” shall mean the Company’s projects that existed on January 1,
2006, such as Coteau, Falkirk, Sabine, Red River Mining, Mississippi Lignite
Mining, San Miguel, and Florida Dragline Operations.     (f)   “Disability” or
“Disabled.” A Participant shall be deemed to have a “Disability” or be
“Disabled” if the Participant is determined to be totally disabled by the Social
Security Administration or if the Participant (i) is unable to engage in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than twelve months, or (ii) is, by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than twelve months, receiving income replacement benefits for a
period of not less than three months under an employer-sponsored accident and
health plan.     (g)   “Earnings Before Interest After Tax” or “EBIAT” shall
mean (i) total net income for all projects, plus (ii) total interest expense
incurred by all projects, less (iii) total interest expense incurred by all
projects times the applicable effective tax rate for each project. EBIAT shall
exclude the effect of extraordinary items and

-2-



--------------------------------------------------------------------------------



 



      accounting method changes as determined under U.S. generally accepted
accounting principles.

  (h)   “Key Employee.” Effective April 1, 2008, a Participant shall be
classified as a Key Employee if he meets the following requirements:

  •   The Participant, with respect to the Participant’s relationship with the
Employers and their affiliates, met the requirements of Section 416(i)(1)(A)(i),
(ii) or (iii) of the Code (without regard to Section 416(i)(5) thereof) and the
Treasury Regulations issued thereunder at any time during the 12-month period
ending on the most recent Identification Date (defined below) and his Separation
from Service occurs during the 12-month period beginning on the most recent
Effective Date (defined below). When applying the provisions of Code
Section 416(i)(1)(A)(i), (ii) or (iii) for this purpose: (1) the definition of
“compensation” (A) shall be as defined in Treasury Regulation 1.415(c)-2(d)(4)
(i.e., the wages and other compensation for which the Employer is required to
furnish the Participant with a Form W-2 under Code Sections 6041, 6051 and 6052,
plus amounts deferred at the election of the Employee under Code Sections 125,
132(f)(4) or 401(k)) and (B) shall apply the rule of Treasury
Regulation Section 1.415-2(g)(5)(ii) which excludes compensation of non-resident
alien employees and (2) the number of officers described in Code
Section 416(i)(1)(A)(i) shall be 60 instead of 50.     •   The Identification
Date for Key Employees is each December 31st and the Effective Date is the
following April 1st. As such, any Participant who is classified as a Key
Employee as of December 31st of a particular calendar year shall maintain such
classification for the 12-month period commencing on the following April 1st.  
  •   Notwithstanding the foregoing, a Participant shall not be classified as a
Key Employee unless the stock of NACCO Industries, Inc. (or a related entity) is
publicly traded on an established securities market or otherwise on the date of
the Participant’s Separation from Service.

  (i)   “New Projects” shall mean any new mining activities or projects
established after January 1, 2006, such as a new lignite or coal mining project,
limerock mining project or any mining services agreement, expansions at current
operations, and

-3-



--------------------------------------------------------------------------------



 



      other new projects and activities, where approval of the Company’s Board
of Directors is obtained.

  (j)   “Plan Term” shall mean the ten (10) year period from January 1, 2006
through December 31, 2015.     (k)   “Salary Grade” shall mean the salary grade
assigned to a Plan Participant by the Company.     (l)   “Separation From
Service” means, with respect to any Participant’s relationship with the
Employers and their affiliates, a separation from service as defined in Code
Section 409A (and the regulations and guidance issued thereunder).     (m)  
“Subsidiary” shall mean any corporation, partnership or other entity the
majority of the outstanding voting securities of which is owned, directly or
indirectly, by the Company.     (n)   “Value Appreciation” shall mean an amount
equal to EBIAT less a capital charge which is ten percent (10%) of the book
value of the entity.     (o)   “VAP Amount” shall mean a Plan Participant’s VAP
Target Amount times a VAP Multiplier, as determined in accordance with
Section 9.     (p)   “VAP Goals for Current Projects” shall mean the expected
total Value Appreciation for all Current Projects for the Employers over the
Plan Term as determined by the Committee. In the case of New Projects, the
forecast of VAP performance used for the New Project Award as determined in
accordance with Section 9(c) shall be included in all future years following the
year the Participants are credited with a New Project Award.

-4-



--------------------------------------------------------------------------------



 



  (q)   “VAP Goal for New Projects” shall be the cumulative amount of Value
Appreciation to be obtained over the Plan Term from New Projects, as determined
by the Committee.     (r)   “VAP Multiplier” shall mean a factor based on VAP
Ratio as further described herein.     (s)   “VAP Percentage” shall mean a
percentage of the Plan Participant’s salary range midpoint, and shall be
determined for each Plan Participant by the Committee.     (t)   “VAP Ratio”
shall mean a factor determined based on actual performance versus VAP Goals as
further described herein.     (u)   “VAP Target Amount” shall mean (i) a dollar
amount equal to the VAP Percentage for a Plan Participant’s Salary Grade times
the Plan Participant’s salary range midpoint or (ii) such amount as otherwise
determined by the Committee.     (v)   “VAP Targets for New Projects” shall mean
those targets calculated based on the expected capital investment and EBIAT
projections that are used, in good faith as realistic best estimates, to obtain
Management approval of the New Project.

4.   ADMINISTRATION

     This Plan shall be administered by the Committee. The Committee shall have
complete authority to interpret all provisions of this Plan consistent with law,
to prescribe the form of any instrument evidencing any Award granted under this
Plan, to adopt, amend and rescind general and special rules and regulations for
its administration, and to make all other determinations necessary or advisable
for the administration of the Plan. All acts and decisions of the Committee with
respect to any questions arising in connection with the administration and
interpretation of this Plan, including the severability of any or all of the
provisions hereof, shall

-5-



--------------------------------------------------------------------------------



 



be conclusive, final and binding upon the Company and all present and former
Participants, all other employees of the Employers, and their respective
descendants, successors and assigns. No member of the Committee shall be liable
for any such act or decision made in good faith.


5.   ELIGIBILITY

     Any person who is classified as a salaried employee of the Employers
(including any Subsidiary acquired after adoption of this Plan) generally at a
Salary Grade no lower than 14 (effective as of January 1, 2007), who in the
judgment of the Committee occupies an officer or other key management position
in which his efforts may significantly contribute to the profits or growth of
the Employers may receive an Award under this Plan. Directors of the Employers
who are not also classified as employees of the Employers are not eligible to
participate in this Plan. Any person receiving an Award shall be referred to as
a “Participant.”

6.   VAP AMOUNTS/VESTING/PAYMENT

     6.1 Awards. As to each Award under this Plan, the Committee shall determine
and approve (a) the VAP Target Amount that may be awarded for each Salary Grade,
(b) the employees to whom VAP Amounts are to be awarded and (c) the VAP Amount
to be awarded to each individual employee. All Awards under this Plan shall be
credited to a Participant’s Account as of the January 1 of the year in which the
Award is approved by the Committee. Each Award shall vest and the amount
represented thereby shall be payable upon the terms and conditions set forth in
Section 6.2.

  6.2   Vesting; Payment of VAP Amounts.

     (a) Each Participant’s interest in his VAP Account shall vest at the rate
of 20 percent for each year during which a Participant remains in the continuous
employ of the Employers following the January 1st of the year in which a
Participant is first credited with a VAP Target Amount under the Plan; provided,
however, a Participant’s interest in his VAP Account shall

-6-



--------------------------------------------------------------------------------



 



become immediately 100 percent vested in the event (i) of such Participant’s
death or Disability while employed by the Employers, (ii) of a Change in
Control, (iii) of a termination of the Plan, (iv) such Participant remains in
the continuous employ of the Employers through December 31, 2015, or (v) of such
Participant’s Separation From Service with the Employers at or after age 55 with
at least 10 years of service or at or after age 65 (i.e., retirement).
Notwithstanding the foregoing, the Committee may vest a Participant whose
employment otherwise terminates in such amounts, up to 100% of his VAP Account,
as the Committee may in its sole discretion determine; provided that such
vesting shall not result in the acceleration of the payment of the VAP Account
to a date earlier than the dates specified in Section 6.2(b) or Section 6.3
hereof. In the event that all or any portion of a Participant’s VAP Account does
not vest pursuant to the foregoing provisions, the non-vested portion of the VAP
Account shall terminate and be forfeited.
     (b) Subject to the provisions of Sections 6.2(c), 6.3 and Section 6.4
hereof, a Participant shall become entitled to receive payment of the vested
amounts in his VAP Account on the earliest to occur of:

  (i)   December 31, 2015;     (ii)   A Change in Control;     (iii)   the date
of a Participant’s Separation From Service for death, Disability or retirement
(as defined above); provided, however, that if the Participant is a Key
Employee, such payment shall be delayed until the 1st day of the 7th month
following a Separation from Service on account of retirement or Disability (with
interest continuing to accrue until the actual payment date); or     (iv)   the
termination of this Plan pursuant to Section 9, to the extent permitted by Code
Section 409A.

     (c) Notwithstanding the foregoing, all payments under this Plan (including
payments of vested amounts) must be approved by the Committee before such
payment is made. Such

-7-



--------------------------------------------------------------------------------



 



Committee approval will be received, and the actual payment will be made, within
90 days of, the applicable payment date specified in Subsection (b) above;
provided, however, that in the event of a Change in Control, such payment shall
be made within 30 days prior to, or 2 days after, such Change in Control. The
Participant’s Employer shall deliver to the Participant or, if applicable, his
designated beneficiaries (or, if none, his estate) a check in full payment of
the amount represented by the Participant’s vested interest in his VAP Account.
The Employer by which the Participant was last employed prior to the payment
date of the Account shall be liable for the payment of such Account to or on
behalf of such Participant, but such Employer’s liability shall be limited to
its proportionate share of such Account, as hereinafter provided. If the
Award(s) that were credited to a Participant’s VAP Account are based on the
Participant’s employment with more than one Employer, the liability for such
payment shall be shared by all such Employers (by reimbursement to the Employer
making such payment(s)) as determined by the Company (taking into consideration
the Participant’s service and compensation paid by each such Employer) and as
will permit the income tax deduction by each such Employer of its portion of the
payments made and to be made hereunder.
     (d) The amounts payable under this Plan shall be calculated as of a
valuation date determined by the Committee, and in the absence of such
determination, shall be calculated based on the value of the VAP Account as of
the December 31 coincident with or immediately preceding the date of payment.
     (e) There shall be deducted from each payment the amount of any tax
required by any governmental authority to be withheld and paid by the Employer
to such governmental authority for the account of the person entitled to such
payment.

-8-



--------------------------------------------------------------------------------



 



     6.3 Forfeiture/Account Adjustments. Notwithstanding anything to the
contrary contained in this Plan, (a) in the event a Participant shall
intentionally commit an act materially adverse to the interests of the
Employers, and the Board of Directors of the Company or the Committee shall so
find, any outstanding Award shall be deemed to have terminated at the time of
such act and his interest in his VAP Account shall immediately be terminated and
forfeited and (b) the Committee shall have the sole and absolute discretion to
reduce a Participant’s vested interest in his VAP Account, in the event the
Committee determines that an adjustment is required to be made under Section
9(e) hereof (provided, however, that the Committee shall not have the discretion
to reduce the amount of, or obtain repayment of, any Award that was previously
paid to a Participant hereunder).

7.   ASSIGNABILITY

     No Award payable to an employee under this Plan shall be transferable by
him for any reason whatsoever; provided, however, that the right to the proceeds
of an Award which are payable upon vesting pursuant to Section 6.2 may be
transferred by will or the laws of descent and distribution. No right or
interest of a Participant or Beneficiary in a VAP Account hereunder shall be
assignable or transferable in any manner or be subject to alienation,
anticipation, sale, pledge, encumbrance or other legal process or in any manner
be liable for or subject to the debts or liabilities of the Participant or
beneficiary.

8.   VAP ACCOUNTS

     (a) The Company shall maintain an account (“VAP Account”) on its books and
records in the name of each Participant to reflect the Participant’s interest
under this Plan. The VAP Account of each Participant shall be adjusted in
accordance with the provisions of Sections 6 and 9 hereof. Each Participant’s
VAP Account also shall be credited with earnings as

-9-



--------------------------------------------------------------------------------



 



determined in accordance with provisions of this Section 8 and shall be debited
for any distributions made to the Participant from his VAP Account.
     (b) As of the end of each calendar year, each Participant’s VAP Account
shall be credited with an amount determined by multiplying the Participant’s
average VAP Account balance during such year by the average monthly rate during
such year for 10-year U.S. Treasury Bonds. In the event that a Participant
becomes entitled to a payment of his VAP Account prior to the end of a calendar
year, the Participant’s VAP Account shall be credited with a pro-rata share of
earnings, based on the portion of the year prior to the payment date.
     (c) The Vice President — Financial Services of the Company (or his
delegate) shall keep an accurate record of the amounts credited or debited to
each Participant’s VAP Account and, as of December 31 of each year, shall
deliver to each Participant a written statement showing the credits and debits
made during the year to this VAP Account and the accumulated balance thereof.

9.   CALCULATION OF VALUE APPRECIATION; ADJUSTMENTS OF VAP AMOUNTS

     Value Appreciation and all VAP Amounts to be credited to a Participant’s
VAP Account under this Plan shall be determined based on the actual performance
of Current Projects and on the acquisition and actual performance of New
Projects as hereinafter described. Following the acquisition of New Projects,
the VAP Targets for New Projects shall be included in the VAP Goals for Current
and New Projects.

  (a)   Annual Value Appreciation of Current and New Projects

          As of December 31 of each year, the amount to be credited to a
Participant’s VAP Account based on the annual Value Appreciation of all Current
and New Projects shall be determined as follows:

-10-



--------------------------------------------------------------------------------



 



VAP Amount for Annual Value Appreciation of all Current and New Projects
= VAP Multiplier x 30% x VAP Target Amount
where
     VAP Multiplier = (4 x VAP Ratio) -3
where

                 
 
  VAP Ratio   =   Total actual annual Value Appreciation of all Current and New
Projects    
 
               
 
          Total annual VAP Goal of all Current Projects    
 
          (including VAP Targets for New Projects)    

          However, if the VAP Multiplier calculated above is less than 0, it
shall be 0, and if greater than 2.00, it shall be 2.00. See Exhibit A hereto.

  (b)   Cumulative Value Appreciation of Current and New Projects

As of December 31 of each year, the amount to be credited to a Participant’s VAP
Account based on the cumulative Value Appreciation of all Current and New
Projects from the beginning of the Plan Term (or from the beginning of a
Participant’s participation in this Plan, if later) shall be determined as
follows:
VAP Amount for Cumulative Value Appreciation of all Current and New Projects
= VAP Multiplier x 30% x VAP Target Amount
where
     VAP Multiplier = (4 x VAP Ratio) — 3
where

                 
 
  VAP Ratio   =   Actual cumulative Value Appreciation of all Current and New
Projects    
 
               
 
          Cumulative VAP Goal of all Current Projects    
 
          (including VAP Targets for New Projects)    

          However, if the VAP Multiplier calculated above is less than 0, it
shall be 0, and if greater than 2.00, it shall be 2.00. See Exhibit A attached
hereto.

  (c)   VAP Amounts for the Acquisition of New Projects

-11-



--------------------------------------------------------------------------------



 



          The acquisition of a New Project for purposes of this Plan shall be
determined by the Committee. The amount to be credited to a Participant’s VAP
Account for the Acquisition of a New Project shall be determined as follows:
VAP Amount for the Acquisition of New Projects
= VAP Multiplier x 40% x VAP Target Amount x 10
where

                 
 
  VAP Multiplier   =   A    
 
               
 
          B    

where

  A =   the present value of the expected cumulative Value
Appreciation of all New Projects for the actual expected term(s) of the New
Project(s) based on an annual discount factor of 10%, and     B =   the total
VAP Goal for New Projects over the Plan Term as determined by the Committee.

          The expected cumulative Value Appreciation for each New Project shall
be reviewed from time to time and the VAP Amount for the Acquisition of the New
Projects shall be adjusted, as appropriate (including, without limitation,
adjustments for amounts previously credited to the VAP Account). Any earnings on
such VAP Amount during the period between reviews shall not be adjusted.

  (d)   Total VAP Amount for Current and New Projects

          The total VAP Amount to be credited to each Participant’s VAP Account
shall be determined as of December 31 of each year by adding the VAP Amounts for
Current and New Projects (as determined under Section 9(a) and 9(b)) to the VAP
Amounts for the Acquisition of New Projects (as determined under Section 9(c)).

-12-



--------------------------------------------------------------------------------



 



  (e)   Committee Discretion

          Notwithstanding the provisions of this Plan, the Committee, in its
sole discretion, may make equitable adjustments by increasing or decreasing the
VAP Amount to be credited (or that was previously credited) to a Participant’s
VAP Account or may approve an Award where one otherwise would not be made.

10.   AMENDMENT AND TERMINATION

     (a) The Committee or the Board of Directors of the Company, in its sole and
absolute discretion, may alter or amend this Plan from time to time; provided,
however, that no such amendment shall, without the consent of a Participant,
affect the Participant’s rights in or the amount of any outstanding Award of
such Participant (except as otherwise permitted under the terms of the Plan).
     (b) The Committee or the Board of Directors of the Company, in its sole and
absolute discretion, may terminate this Plan in its entirety (or a portion
thereof) at any time; provided that, except as provided in this Subsection, no
such termination shall, without the consent of a Participant, affect the
Participant’s rights in or the amount of any outstanding Award of such
Participant (except as otherwise permitted under the terms of the Plan). Except
as otherwise provided in an amendment to the Plan, all Awards granted prior to
any termination of this Plan shall continue to be subject to the terms of this
Plan. Notwithstanding the foregoing, upon a termination of the Plan (or any
portion thereof), the Committee or the Board of Directors of the Company, in its
sole and absolute discretion, shall have the right to change the time of
distribution of any or all Participants’ Awards under the Plan, including
requiring that all amounts credited to Participants’ Accounts be immediately
distributed; provided such action does not otherwise violate the requirements of
Code Section 409A.

-13-



--------------------------------------------------------------------------------



 



     (c) Any amendment or termination of the Plan shall be in the form of a
written instrument approved and adopted on the order of the Committee or the
Board of Directors of the Company. Such amendment or termination shall become
effective as of the date specified in the instrument or, if no such date is
specified, on the date of its adoption.

11.   GENERAL PROVISIONS

     (a) Expenses. Expenses of administering the Plan shall be paid by the
Employers, as directed by the Company.
     (b) No Guarantee of Employment. Neither the adoption or operation of this
Plan, nor any document describing or referring to the Plan, or any part thereof,
shall confer upon any employee any right to continue in the employ of the
Company or any Subsidiary, or shall in any way affect the right and power of the
Company or any Subsidiary to terminate the employment of any employee at any
time with or without assigning a reason therefore to the same extent as the
Company or a Subsidiary might have done if this Plan had not been adopted.
     (c) Applicable Law. The provisions of the Plan shall be governed by and
construed in accordance with the laws of the State of Texas, except when
pre-empted by Federal law.
     (d) Payment to Guardian. If an Award is payable to a minor, to a person
declared incompetent or to a person incapable of handling the disposition of his
property, the Committee may direct payment of such Award to the guardian, legal
representative or person having the care and custody of such minor, incompetent
or person. The Committee may require such proof of incompetency, minority,
incapacity or guardianship as it may deem appropriate prior to the distribution
of such Award. Such distribution shall completely discharge the Employers from
all liability with respect to such Award.
     (e) Limitation of Rights of Participants; No Lien. No trust has been
created by the Employers for the payment of VAP Amounts granted under this Plan;
nor have the Participants

-14-



--------------------------------------------------------------------------------



 



been granted any lien on any assets of the Employers to secure payment of such
benefits. This Plan represents only an unfunded, unsecured promise to pay by the
Employers and each Participant hereunder is an unsecured creditor of his
Employer.
     (f) Headings/Construction. Headings are given to the sections of the Plan
solely as a convenience to facilitate reference. Such headings, numbering and
paragraphing shall not in any case be deemed in any way material or relevant to
the construction of the Plan or any provisions thereof. The use of the masculine
gender shall also include within its meaning the feminine. The use of the
singular shall also include with its meaning the plural, and vise versa. If any
provision of this Plan or the application thereof to any circumstance or person
is held to be invalid by a court of competent jurisdiction, the remainder of the
Plan and the application of such provision to other circumstances or persons
shall not be affected thereby.
     (g) Acceleration of Payments. Notwithstanding any provision of the Plan to
the contrary, to the extent permitted under Code Section 409A and the Treasury
Regulations issued thereunder, payments of Accounts hereunder may be accelerated
(i) to the extent necessary to comply with federal, state, local or foreign
ethics or conflicts of interest laws or agreements, (ii) to the extent necessary
to pay the FICA taxes imposed under Code Section 3101, and the income
withholding taxes related thereto or (iii) if the Plan (or a portion thereof)
fails to satisfy the requirements of Code Section 409A; provided that the amount
of such payment may not exceed the amount required to be included as income as a
result of the failure to comply with Code Section 409A.
     (h) Delayed Payments due to Solvency Issues. Notwithstanding any provision
of the Plan to the contrary, an Employer shall not be required to make any
payment hereunder to any Participant or beneficiary if the making of the payment
would jeopardize the ability of the

-15-



--------------------------------------------------------------------------------



 



Employer to continue as a going concern; provided that any missed payment is
made during the first calendar year in which the funds of the Employer are
sufficient to make the payment without jeopardizing the going concern status of
the Employer.
     (i) Payments Violating Applicable Law. Notwithstanding any provision of the
Plan to the contrary, the payment of all or any portion of the amounts payable
hereunder will be deferred to the extent that the Employer reasonably
anticipates that the making of such payment would violate Federal securities
laws or other applicable law (provided that the making of a payment that would
cause income taxes or penalties under the Code shall not be treated as a
violation of applicable law). The deferred amount shall become payable at the
earliest date at which the Employer reasonably anticipates that making the
payment will not cause such violation.

12.   EFFECTIVE DATE

     The effective date of this amended and restated Plan is January 1, 2008.

-16-



--------------------------------------------------------------------------------



 



EXHIBIT A

      VAP RATIO   VAP MULTIPLIER       0.00   0.0       0.75   0.0       0.85  
0.4       0.95   0.8       1.00   1.0       1.05   1.2       1.15   1.6      
1.25   2.0       1.50   2.0

-17-



--------------------------------------------------------------------------------



 



Exhibit B — Change in Control.
Change in Control. The term “Change in Control” shall mean the occurrence of any
of the events listed in I or II, below; provided that such occurrence occurs on
or after January 1, 2008 and meets the requirements of Treasury
Regulation Section 1.409A-3(i)(5) (or any successor or replacement thereto) with
respect to a Participant:

             
 
  I.   i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders (as defined below), is or becomes the
“beneficial owner"(as defined in Rules 13d-3 and 13d-5 of the Exchange Act),
directly or indirectly, of more than 50% of the combined voting power of the
then outstanding voting securities of a Related Company (as defined below)
entitled to vote generally in the election of directors (the “Outstanding Voting
Securities”), other than any direct or indirect acquisition, including but not
limited to an acquisition by purchase, distribution or otherwise, of voting
securities by any Person pursuant to an Excluded Business Combination (as
defined below); or
 
           
 
      ii.   The consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of any
Related Company or the acquisition of assets of another corporation, or other
transaction involving a Related Company (“Business Combination”) excluding,
however, such a Business Combination pursuant to which (such a Business
Combination, an “Excluded Business Combination”) the individuals and entities
who beneficially owned, directly or indirectly, more than 50% of the combined
voting power of any Related Company immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the
combined voting power of the then Outstanding Voting Securities of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns any Related Company or all or
substantially all of the assets of any Related Company, either directly or
through one or more subsidiaries).
 
           
 
  II.   i.   Any “Person” (as such term is used in Sections 13(d)(3) or 14(d)(2)
of the Securities Exchange Act of 1934, as amended (the “Exchange Act”)), other
than one or more Permitted Holders, is or becomes the “beneficial owner"(as
defined in Rules 13d-3 and 13d-5 of the Exchange Act), directly or indirectly,
of more than 50% of the combined voting power of the then Outstanding Voting
Securities of NACCO Industries, Inc. (“NACCO”), other than any direct or
indirect acquisition, including but not limited to an acquisition by purchase,
distribution or otherwise, of voting securities:
 
           
 
         
(A)   directly from NACCO that is approved by a majority of the Incumbent
Directors (as defined below); or
 
           
 
         
(B)   by any Person pursuant to an Excluded NACCO Business Combination (as
defined below);

-18-



--------------------------------------------------------------------------------



 



             
 
          provided, that if at least a majority of the individuals who
constitute Incumbent Directors determine in good faith that a Person has become
the “beneficial owner"(as defined in Rules 13d-3 and 13d-5 of the Exchange Act)
of more than 50% of the combined voting power of the Outstanding Voting
Securities of NACCO inadvertently, and such Person divests as promptly as
practicable a sufficient number of shares so that such Person is the “beneficial
owner"(as defined in Rules 13d-3 and 13d-5 of the Exchange Act) of 50% or less
of the combined voting power of the Outstanding Voting Securities of NACCO, then
no Change in Control shall have occurred as a result of such Person’s
acquisition; or
 
           
 
      ii.   a majority of the Board of Directors of NACCO ceases to be comprised
of Incumbent Directors; or
 
           
 
      iii.   the consummation of a reorganization, merger or consolidation or
sale or other disposition of all or substantially all of the assets of NACCO or
the acquisition of assets of another corporation, or other transaction involving
NACCO (“NACCO Business Combination”) excluding, however, such a Business
Combination pursuant to which both of the following apply (such a Business
Combination, an “Excluded NACCO Business Combination”):
 
           
 
         
(A)   the individuals and entities who beneficially owned, directly or
indirectly, NACCO immediately prior to such NACCO Business Combination
beneficially own, directly or indirectly, more than 50% of the combined voting
power of the then Outstanding Voting Securities of the entity resulting from
such NACCO Business Combination (including, without limitation, an entity that
as a result of such transaction owns NACCO or all or substantially all of the
assets of NACCO, either directly or through one or more subsidiaries); and
 
           
 
         
(B)   at the time of the execution of the initial agreement, or of the action of
the Board of Directors of NACCO, providing for such NACCO Business Combination,
at least a majority of the members of the Board of Directors of NACCO were
Incumbent Directors.
 
           
 
  III.       Definitions. The following terms as used herein shall be defined as
follow:
 
           
 
         
1.   “Incumbent Directors” means the individuals who, as of December 31, 2007,
are Directors of NACCO and any individual becoming a Director subsequent to such
date whose election, nomination for election by NACCO’s stockholders, or
appointment, was approved by a vote of at least a majority of the then Incumbent
Directors (either by a specific vote or by approval of the proxy statement of
NACCO in which such person is named as a nominee for director, without objection
to such nomination); provided, however, that an individual shall not be an
Incumbent Director if such individual’s election or appointment to the Board of
Directors of NACCO occurs as a result of an actual or threatened election
contest (as described in Rule 14a-12(c) of the Exchange Act) with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a person other than the Board of
Directors of NACCO.

-19-



--------------------------------------------------------------------------------



 



             
 
         
2.   “Permitted Holders” shall mean, collectively, (i) the parties to the
Stockholders’ Agreement, dated as of March 15, 1990, as amended from time to
time, by and among National City Bank, (Cleveland, Ohio), as depository, the
Participating Stockholders (as defined therein) and NACCO; provided, however,
that for purposes of this definition only, the definition of Participating
Stockholders contained in the Stockholders’ Agreement shall be such definition
in effect of the date of the Change in Control, (ii) any direct or indirect
subsidiary of NACCO and (iii) any employee benefit plan (or related trust)
sponsored or maintained by NACCO or any direct or indirect subsidiary of NACCO.
 
           
 
         
3.   “Related Company” means The North American Coal Corporation and its
successors (“NA Coal”), any direct or indirect subsidiary of NA Coal and any
entity that directly or indirectly controls NA Coal.

-20-